Title: To James Madison from George W. Erving (Abstract), 8 June 1805
From: Erving, George W.
To: Madison, James


8 June 1805, London. No. 32. “I have just recieved a letter from Mr Monroe of May 3d. It is not very particular, but I see with concern Enough in it to convince me that he is not in the way of very speedily returning to his station here. Mr Bowdoin write[s] to me (Ap. 9th) of his intentions to Embark on the 10th May, & mentions that you had not heard from Mr Monroe since he was in Holland. I presume that you will have heard time Enough to delay Mr B’s departure, & as accidents may prevent your receiving Mr M’s further communications I have thought it well to mention my apprehensions as to his continued detention.
“I am writing to you more at large but cannot complete my letters by this conveyance; Mr Barlow who takes this is to leave London to Night or to morrow Morning.”
